Matter of Petraglia v Petraglia (2018 NY Slip Op 06913)





Matter of Petraglia v Petraglia


2018 NY Slip Op 06913


Decided on October 17, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
JEFFREY A. COHEN, JJ.


2018-00106
 (Docket No. F-7608-17/17A)

[*1]In the Matter of Nicholas Petraglia III, appellant,
v Maria Petraglia, respondent.


Friedman and Friedman, Garden City, NY (Sari M. Friedman and Jennifer Moran of counsel), for appellant.
Kruman & Kruman, P.C., Malverne, NY (Henry E. Kruman of counsel), for respondent.

DECISION & ORDER
In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Queens County (Geoffrey Wright, J.), dated November 29, 2017. The order denied the father's objections to an order of the same court (Solange N. Grey-Humphreys, S.M.), dated October 4, 2017, which dismissed his petition for a modification of child support on the grounds that the father's application was barred by the doctrines of res judicata and collateral estoppel, as the father's request for child support had been decided by the Supreme Court, Queens County (Margaret Parisi McGowan, J.), in an order dated December 27, 2016.
ORDERED that the order dated November 29, 2017, is affirmed, with costs.
Contrary to the father's contentions, the Family Court properly dismissed his petition on the grounds of res judicata and collateral estoppel (see Wilson v City of New York, 161 AD3d 1212; Williams v City of Yonkers, 160 AD3d 1017).
LEVENTHAL, J.P., CHAMBERS, AUSTIN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court